Citation Nr: 9923852	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 25, 1997, 
for the award of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from October 1957 to April 1984.  He 
died October 12, 1992; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1997 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In connection with her appeal, the appellant has testified at 
an RO hearing in October 1998 and before a member of the 
Board sitting in Washington, D.C. in June 1999; transcripts 
of those proceedings are associated with the claims file.  In 
her October 1998 RO hearing, the appellant's representative 
raised the issue of retroactive entitlement to educational 
benefits for the veteran's son.  That matter has been neither 
procedurally prepared nor certified for appellate review, and 
is accordingly referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).



REMAND

The surviving spouse of a veteran who has died from a 
service-connected disability after December 31, 1956, may be 
entitled to DIC benefits.  38 U.S.C.A. §§ 1310, 1311 (West 
1991).

The veteran died October 12, 1992.  On October 16, 1992, the 
RO received an application of entitlement to a flag for 
burial purposes but did not receive any claim for DIC 
benefits.  See Shields v. Brown, 8 Vet. App. 346 (1995); 
Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992); see also 
Stewart v. Brown, 10 Vet. App. 15 (1997).  In a letter dated 
later in October 1992, the RO advised the appellant that 
unless she filed a claim for DIC benefits within one year 
from the veteran's death, any benefit that might be awarded 
would be payable only from the date of receipt of claim.  At 
that time the RO enclosed VA Form 21-534, an application for 
DIC benefits.  See 38 U.S.C.A. § 7722, 38 C.F.R. § 3.150(b) 
(1998).  On August 25, 1997, the RO first received a 
completed VA Form 21-534, the appellant's formal application 
for DIC benefits based on the veteran's service.  In October 
1997, the RO granted DIC benefits, awarded effective August 
25, 1997.

In June 1999, the appellant testified at a Central Office 
hearing before a member of the Board.  The appellant's 
representative cited 38 C.F.R. § 3.153 (1998).  38 C.F.R. § 
3.153 provides that an application on a form jointly 
prescribed by the Secretary and the Secretary of Health, 
Education, and Welfare filed with the Social Security 
Administration (SSA) on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been 
received by VA as of the date of receipt by the SSA.  See 
also 38 U.S.C.A. § 5105 (West 1991 & Supp. 1999).  The 
appellant then testified that in 1992 she filed for and 
received SSA benefits.  The record contains no documentation 
of the appellant's application for SSA benefits.  Such is 
clearly relevant to the effective date question before the 
Board.


Accordingly, the claim is returned to the RO for the 
following:

1.  The RO should obtain from the SSA any 
application and/or other records 
pertinent to the appellant's claim for 
SSA benefits and associate such with the 
claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the claim with 
consideration of 38 C.F.R. § 3.153..  If 
the benefit sought on appeal remains 
denied the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


